                Case 2:20-cv-02726 Document 5 Filed 03/24/20 Page 1 of 1 Page ID #:130
  NAME, ADDRESS, AND TELEPHONE NUMBER OF ATIORNEY(S)
  OR OF PARTY APPEARING IN PRO PER
  Richard L. Chamley (SBN: 70430)
  Nicole W. Uhlmann (SBN: 200783)
  CHARNLEY RIAN LLP
  12121 Wilshire Blvd., Suite 600
  Los Angeles, CA 90025
  Tel: (310) 321-4300


  ATIORNEY(S) FOR:   Plaintiffs Scott W. Hallock, et al.
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
SCOTT W. HALLOCK, et al.                                                       CASE NUMBER:


                                                                                         2:20-cv-2726
                                                              Plaintiff(s),
                                     v.
KEVIN HEALEY, et al.
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                             (Local Rule 7.1-1)


TO:       THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                    PLAINTIFFS
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

                (List the names of all such parties and identify their connection and interest Use additional sheet if necessary.)

                               PARTY                                                  CONNECTION/ INTEREST
Netflix                                                                       Current Licensee of Plaintiffs' series

SyFy Channel (flea SciFi), owned by NBCUniversal Cable                        Former Licensee of Plaintiffs' series
Entertainment Group, a division of NBCUniversal, a
subsidiary of Comcast.

Viacom, owned by National Amusements and Columbia                             Current Licensee of Plaintiffs' series
Broadcasting Systems.




          Oat /


                                                            Attorney of record for (or name of party appearing in pro per):

                                                            Scott Hallock, WMTI Productions, WMTI Productions North,


CV-30 (05/13)                                              NOTICEOFINT~PARTIES
